Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered August 29, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record as a whole reveals that the defendant received effective assistance of counsel (see Strickland v Washington, 466 US 668, 692 [1984]; People v Benevento, 91 NY2d 708, 712 [1998]; People v Rivera, 71 NY2d 705 [1988]). S. Miller, J.P., Luciano, Adams and Cozier, JJ., concur.